Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment dated 12/02/2020, the objection to the claim 1 is withdrawn.
With regards to the applicant’s remarks directed at the objection to the drawing, the Examiner respectfully disagrees.  The applicant point to Figures 4(c) and 4(d) and paragraph 0069 for support.  As described in these, each black or white pixel is represented by a symbol (11) as demonstrated in the correlation between Figure 4(a) and Figure 4(c).  A group of the symbols as shown in Figure 4(d) are arranged in a 2x2 pattern representing a specific patterns that are interpreted in a particular manner as demonstrated in Figure 4(e)-4(g).  Each pixel doesn’t consist of a graphic element but rather each graphic element is represented by a single pixel that is either black or white (i.e. binary).  The language as presented is not represented in the drawings.  The objection to the drawings is maintained.
The 35 USC 112(f) interpretation is still found to be applicable and is maintained.
With regards to the applicant’s remarks directed at the 35 USC 112(a) rejection of claim 5, the Examiner respectfully disagrees.  As discussed above, each “graphic element” is represented by a single pixel that is either black or white.  The graphic elements are arranged in 2x2 pattern blocks represented a cell [see p0021].  In the referenced para. 0023, the disclosure states “... said insertion consists in overlapping each of the said cells to a secondary graphic element, each secondary graphic element having a size larger than each cell of the same size.” Since a graphic element is represented by a single pixel as demonstrated in Figure 4(a)-4(g), it is unknown how a cell that consists of a “number” of graphic elements is to be overlapped onto a graphic element that is larger than the cell.  There is no definition as to what the “secondary graphic element” is explicitly supposed to represent other than as generally disclosed in claim 4.  The disclosure is silent as to how this is accomplished as discussed in the rejection.  Therefore, the 35 USC 112(a) rejection of claim 5 is maintained.
With regards to the applicant’s remarks directed at the 35 USC 112(a) rejection of claim 7, the Examiner respectfully disagrees.  Although the claim is using the language as shown in paragraph 0027, “... converting each pixel of said base image into a square cell with side K pixels,” the disclosure does not discuss how this is to be accomplished.  The paragraphs the applicant points to for such support does not provide any functional details as discussed in the rejection.  Therefore, the 35 USC 112(a) rejection of claim 7 is maintained.
Regarding the supplemental remarks dated 1/25/2021 directed at claims 5 and 7: while the information presented is informative, this information is not necessarily reflective nor inherently part of the disclosure as originally presented.  The breadth of the details in the supplemental response appears to be of greater scope than what is found in the instant application.  
The disclosure as filed does not discuss what is intended by “overlapping.”  The disclosure as filed does not discuss any feature of the secondary graphic element other that it “... having a size larger than each cell of the same size.” Thus, the conditions of 
The disclosure states at p0027 “... converting each pixel of said base image into a square cell with side K pixels.” The next mention of K pixels is at paragraph 0050.  However, neither of these paragraphs of the K pixels explain and/or disclose how “each pixel” is to be converted into a square cell with K sides.  Other than K consisting of non-negative integers [p0050] and where a set of KxK pixels may be repositioned [p0080], there is no further reference in the disclosure that discusses how each pixel is to be converted into a square cell which is the grounds for the 35 USC 112(a) & 112(b) rejections.
With regards to the applicant’s remarks directed at the 35 USC 112(b) rejection dated 12/2/2020, the Examiner respectfully disagrees in part.  
In view of the amendment to claim 1, the 35 USC 112(b) rejection as detailed at paragraphs 13 and 14 of the OA dated 9/2/2020 is withdrawn.  
Claim 1 line 4, “the graphic elements” still has insufficient antecedent basis.  The 35 USC 112(b) rejection is maintained.  Dependent claims 2-16 and 18-22 are rejected for failing to remedy the deficiency of claim 1.
In view of the amendment to claim 2, the 35 USC 112(b) rejection as detailed at paragraphs 16 and 17 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claims 3 and 10, the 35 USC 112(b) rejection as detailed at paragraph 18 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 4, the 35 USC 112(b) rejection as detailed at paragraph 19 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 5, the 35 USC 112(b) rejection as detailed at paragraph 20 of the OA dated 9/2/2020 is withdrawn.  
Claim 5 as rejected in paragraph 21 of the OA dated 9/2/2020 is maintained.  The grounds are the same as discussed above with regard to the 35 USC 112(a) rejection as well as the grounds articulated in the previous rejection.
In view of the amendment to claim 6, the 35 USC 112(b) rejection as detailed at paragraph 22 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 7, the 35 USC 112(b) rejection as detailed at paragraph 23 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 7, the 35 USC 112(b) rejection as detailed at paragraph 24 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 7, the 35 USC 112(b) rejection as detailed at paragraphs 25 and 28 of the OA dated 9/2/2020 is withdrawn.  However, the Examiner notes that the amended language or “the identified symbol (11)” does not have antecedent support and is rejected as detailed below.
In view of the amendment to claim 7, the 35 USC 112(b) rejection as detailed at paragraph 26 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 7, the 35 USC 112(b) rejection as to antecedent bases as detailed at paragraph 27 of the OA dated 9/2/2020 is withdrawn.  However, the claim still doesn’t explicitly make clear as to what pixel is being intended by the limitation of “the greyscale value of the pixel.”  The 35 USC 112(b) limitation is maintained in this part as further discussed below.
Claim 7 as rejected in paragraphs 29 and 30 of the OA dated 9/2/2020 is maintained.  The grounds are the same as discussed above with regard to the 35 USC 112(a) rejection as well as the grounds articulated in the previous rejection.
In view of the amendment to claim 8, the 35 USC 112(b) rejection as detailed at paragraphs 31-33 of the OA dated 9/2/2020 is withdrawn.  
Claim 8 as rejected in paragraph 34 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 8 by directing the Examiner’s attention to the disclosure support of how the claimed ratio is arrived at or is applied.  
Claim 9 as rejected in paragraph 35 of the OA dated 9/2/2020 is maintained.  There is still insufficient antecedent basis for “... the said at least two distinct base units” in the claim.  The amendment striking out the word “the” in line 2 did not resolved this discrepancy.  
In view of the amendment to claim 9, the 35 USC 112(b) as rejected in paragraph 36 of the OA dated 9/2/2020 is withdrawn.  
Claim 9 as rejected in paragraph 37 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 9 by directing the Examiner’s attention to the disclosure support of what a base unit is or composed of nor how the claimed ratio is arrived at or is applied.  
Claim 10 as rejected in paragraph 38 of the OA dated 9/2/2020 is maintained.  Claim 10 depends from claim 1 in which a rejection is maintained as well as claim 7 in which a rejection is maintained.
In view of the amendment to claim 10, the 35 USC 112(b) rejection as detailed at paragraph 39 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 11, the 35 USC 112(b) rejection as detailed at paragraphs 40 and 41 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 10, the 35 USC 112(b) rejection as detailed at paragraph 39 of the OA dated 9/2/2020 is withdrawn.  
Claim 11 as rejected in paragraph 42 of the OA dated 9/2/2020 is maintained.  The antecedent issue remains as previously detailed.
In view of the amendment to claim 12, the 35 USC 112(b) as rejected in paragraph 43 of the OA dated 9/2/2020 is withdrawn.  
Claim 13 as rejected in paragraph 44 of the OA dated 9/2/2020 is maintained.  Claim 13 incorporates dependent claim 11 which depends from claim 10 that depends from claim 1 in which a rejection is maintained as well as claim 7 in which a rejection is maintained.
Claims 14 and 15 as rejected in paragraphs 45 and 46 of the OA dated 9/2/2020 is maintained.  Claims 14 and 15 incorporate claim 1 in which a rejection is maintained.
Claim 16 as rejected in paragraph 47 of the OA dated 9/2/2020 is maintained.  Claim 16 incorporates claim 1, 14 and 15 in which a rejection is maintained.
Claim 16 as rejected in paragraph 48 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 16 by directing the Examiner’s attention to the disclosure support of the limitation “linear reference.”  
In view of the amendment to claim 17, the 35 USC 112(b) as rejected in paragraphs 49-52 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 18, the 35 USC 112(b) as rejected in paragraph 53 of the OA dated 9/2/2020 is withdrawn.  
Claim 18 as rejected in paragraph 54 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 18 by directing the Examiner’s attention to the disclosure support of the limitations presented.  Dependent claims 19-22 rejected for dependency on claim 18is maintained.
Claim 19 as rejected in paragraph 55 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 19 by directing the Examiner’s attention to the disclosure support of the limitations presented.  
Claim 19 as rejected in paragraph 56 of the OA dated 9/2/2020 is maintained.  The grounds for rejection has not been remedied by the amendment presented.
In view of the amendment to claim 20, the 35 USC 112(b) as rejected in paragraph 57 of the OA dated 9/2/2020 is withdrawn.  
In view of the amendment to claim 21, the 35 USC 112(b) as rejected in paragraph 58 of the OA dated 9/2/2020 is withdrawn.  
Claim 21 as rejected in paragraph 59 of the OA dated 9/2/2020 is maintained.  The applicant is silent as to the rejection of claim 21 in how the limitations as presented are not indefinite.  The Examiner notes that the claim language is quoted essentially verbatim from the language in the disclosure.  However, the disclosure appears to fail to clarify the indefinite condition.
In view of the amendment to claim 22, the 35 USC 112(b) as rejected in paragraph 60 of the OA dated 9/2/2020 is withdrawn.  
Claim 23 as rejected in paragraph 61 of the OA dated 9/2/2020 is maintained.  Claim 23 incorporates claim 1 in which a rejection is maintained.
Claim 23 as rejected in paragraph 62 of the OA dated 9/2/2020 is maintained.  The amendment to claim 23 does not remedy the conditions of the previous rejection.
Claim 24 as rejected in paragraph 63 of the OA dated 9/2/2020 is withdrawn because claim 17 has been canceled.  However, the 35 USC 112(b) rejection still is applicable because claim 24 is now incorporating claim 1 that has a maintained 35 USC 112(b) rejection.  
Claims 23 and 24 are rejected in paragraph 64 of the OA dated 9/2/2020 is maintained.  The applicant has not provided any support for a the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of the computational means.
Regarding applicant’s remarks directed at prior art to Chen and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the decoding method only requires a dictionary for encoding/decoding; replacing each pixel in a pixel matrix with a ratio of white/black pixels proportional to the level of quantization; allowing for any cell configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although the applicant discusses various differences between their interpretation of Chen and the instant application, the applicant does not discuss how Chen does not meet the limitations as presented.  Thus, Chen is still found applicable to the claimed limitations as detailed in the rejection below.
In response to applicant's arguments, dated 12/2/2020, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant’s discussion with regard to the application of Look, Ito, Ueda et al., Manico and Brunk are each discussed not in their teaching as well-known prior art having been applied as a secondary reference, but as how each isn’t applicable in some manner to the overall inventive concept to which the primary reference to Chen has already been applied.  Further, the arguments presented appear predicated on the unclaimed features as included in remarks directed at Chen as well as unclaimed features as argued with regards to each of the secondary references e.g. set of different symbols (alphabet) gives information (data) to a cell according to its predetermined spatial organization [see remarks pg 13]; less restrictive watermarking [see remarks pg 14]; an edge will always depend on the code to be generated [see remarks pg 14]; scanned image weren’t necessarily image generated with graphic units (pixels) in Manico; creating the code used in Brunk ... is structurally different [see remarks pgs 16-17].  In each prior art reference utilized as a secondary reference, they each were from the same field of endeavor and are considered directly related in teachings as previously applied to the instant application.  The applicant didn’t discuss the rejection as applied in any of the claims where any of the above references were applied as to why the cited teaching of that reference would not have been obvious or a reasonable combination.  The Examiner notes that the arguments directed at Manico are based on claim 17 that is now canceled and was never rejected with Manico applied in any manner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each pixel consisting of a graphic element, and each of said graphic elements consisting of a symbol (11), which in turn consists of a white pixel or a black pixel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(g)” has been used to designate both 4(g) and 4(h) [see description of figures regarding Fig. 4].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims, specifically claims 23 and 24, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Limitations found to invoke 35 U.S.C. 112(f) are: computational means [no explicitly disclosed structure found] and image generation means [camera, page 15].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites the limitation “... step of inserting each of said cells consists of overlapping each of the said cells to a secondary graphic element, each secondary graphic element having a size larger than each cell of the same size.” While the disclosure mentions the above limitation on page 5, this is the only mention.  The disclosure is further silent on how the inventor intends this to function in the encoding process.  How are cells to be overlapped?  What constitutes an overlap condition?  How many of the graphic elements are overlapped? How is the information subsequently decoded if elements are overlapping?  The inventors have not provided any working examples or direction as to how an overlap condition is to be executed.  The inventors have not provided conditions for an overlap such that the coding and decoding would be executed according to the inventor’s design such that the invention could be reproduced by one of ordinary skill in the art with a reasonable prediction of success.  Thus, it appears one of ordinary skill in the art would be required to exercise undue experimentation to obtain the intended result.
Claim 7 recites the limitation “... converting each pixel of said greyscale base image (20) into a square cell with side K pixels.”  The disclosure does not discuss how this is being accomplished.  At most, this phrase is mentioned on page 5 of the disclosure.  How is each pixel converted into a cell with multiple pixels?  What is representative of a side K pixel?  The inventors have not provided any working examples or direction as to how a pixel is so converted.  The inventors have not provided a definition as to what is considered a side K pixel so that the invention could be reproduced by one of ordinary skill in the art with a reasonable prediction of success.  Thus, it appears one of ordinary skill in the art would be required to exercise undue experimentation to obtain the intended result.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-16 and 18-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4, “the graphic elements” has insufficient antecedent basis.  The 35 USC 112(b) rejection is maintained.  Dependent claims 2-16 and 18-22 are rejected for failing to remedy the deficiency of claim 1.
Claim 1 recites where a pattern of graphic elements are generated in step i).  In step iii), the symbols are identified on the image.  It is unclear and indefinite how is this occurring when the symbols have been translated into the graphic elements during the generation process [i.e. a black or white pixel]? For purposes of examination, the Examiner considers the identification part of step iii) is some type recognition of the pattern of graphic elements.  .  Dependent claims 2-16 and 18-22 are rejected for failing to remedy the deficiency of claim 1.
Claim 5 recites the limitation “... inserting each of said cells consists of overlapping each of the said cells to a secondary graphic element, each secondary graphic element having a size larger than each cell of the same size.” While the disclosure mentions the above limitation on page 5, this is the only mention.  The disclosure is further silent on how the inventor intends this to function in the encoding process.  How are cells to be overlapped?  What constitutes an overlap condition?  How many of the graphic elements are overlapped? How is the information subsequently decoded if elements are overlapping?  What is the secondary graphic element being compared to?  How is it evaluated for being larger?  Larger than what?  The claim appears to read that it’s being evaluated against itself.  For purposes of examination, the Examiner interprets this limitation to mean that an individual encoding cell can be combined with other individual cells thereby generating a larger NxM cell.
Claim 6 recites the limitation "a pattern of graphic elements."  This limitation has already been instantiated in claim 1.  It is indefinite as to whether this limitation is to represent a different pattern of graphic elements or the same pattern of graphic elements already instantiated.  For purposes of examination, the Examiner considers this recitation to be represented by the pattern of graphic elements of claim 1 from which claim 6 depends.  
Claim 7 recites the limitation "the greyscale base image (20)."  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the identified symbol (11)."  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “... converting each pixel of said greyscale base image (20) into a square cell with side K pixels.”  It is unclear and indefinite how each pixel is to be converted into a cell with a plurality of pixels.  The disclosure does not discuss how this is being accomplished.  How is each pixel converted into a cell with multiple pixels?  What is representative of a “side K pixel”?  
Claim 7 recites the limitation “... each pixel consisting of a graphic element, and each of said graphic elements consisting of the identified symbol (11), which in turn consists of a white pixel or a black pixel, a number of white or black graphic elements in a square cell corresponding to the greyscale value of the pixel to be converted, thus obtaining a black and white converted image ... the said pattern comprising a plurality of graphic elements consisting of the identified symbol (11), which in turn consists of a white pixel or a black pixel.” It is unclear and indefinite how a pixel can consist of a graphic element [in view of the graphic element and symbol as defined by the disclosure], how a graphic element, if it is only a pixel, can consist of a symbol and how either of these are represented by only a black or white pixel.  According to claim 1 from which claim 7 depends, a graphic element consists of a symbol.  A pixel is the smallest element of an image.  How can a pixel consist of a graphic element which consists of a symbol represented as only a white or black pixel as shown in at least Figure 2?  Item 11 is a plurality of pixels that have been grouped together.  How are the graphic elements in the cell representative of a symbol individually as claimed in this same portion of claim 7 when each graphic element is only a black or white pixel?  How is a pattern formed if the symbol and/or graphic element is only a black or white pixel?  How is a symbol that is represented by a shape only consists of a black or white pixel?  For purposes of examination, the Examiner interprets claim 7 as replacing a portion of the greyscale image with an encoded pattern.
Claim 8 recites “... the coded information being associated to the plurality of graphic elements by a ratio of the graphic elements in one same cell.” It is unclear and indefinite how this ratio is being arrived at and applied.  An image is coded utilizing the generated pattern that is made up of a plurality graphic elements.  How is a pattern having an organization of elements in one order distinguished from a pattern having a different order but the same number of graphic elements as the ratio would appear to be the same?  Is there only one pattern?  For purposes of examination, the Examiner interprets the claim to mean that some metric is applied to associate a coding pattern to the encoded information it represents.  
Claim 9 recites the limitation “... said at least two distinct base units.” There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites “... a value of the white pixel or the black pixel corresponding to encoded information consisting of a greyscale value, which is obtained according to the ratio of white pixels and black pixels in one same cell.” It is unclear and indefinite what a base unit is.  The disclosure does not provide any clear or definitive definition or description other than being made of either a white or black pixel.  The disclosure does not define or discuss the coding pattern in any terms at a pixel level.  The disclosure discusses that there are a plurality of symbols from which the graphic elements consists of and that these graphic elements are used to obtain a pattern utilizing a plurality of these graphic elements.  There is no discussion as to the pixel-level content of any particular symbol.  According to claim 8 from which claim 9 depends, each cell is comprised of an equal number of graphic elements.  The claimed ratio is based on the number of these graphic elements against another undisclosed metric.  While a base unit is included in claim 9, it is not the basis for the ratio as claim 8 claims it is the graphic elements.  Further, since there is no disclosure as to a white/black pixel content for any particular symbol that is used to obtain a graphic element, it is indefinite how this ratio would reliably be arrived at.  For purposes of examination, the Examiner considers interprets the claim to mean that some metric is applied to associate a coding pattern to the encoded information it represents similar to claim 8 from which claim 9 depends.
Claim 10, incorporating features of claim 1 and 7 therein, is rejected on similar grounds.
Claim 10 recites generating a first image whose symbols consist of geometric and complex shapes and a second image whose symbols are a pixel type.  It is not clear that once the generation is complete how these two images would necessarily differ because, according to the disclosure as well as claim 1 from which claim 10 depends, the symbols are representative of a graphic element and that graphic element is either a black or white pixel [see published specification p0068].
Claim 11 recites the limitation "in at least one pattern."  It is indefinite as to whether this limitation is to represent a different at least one pattern or the same at least one pattern already instantiated in claim 10 from which claim 11 depends.  For purposes of examination, the Examiner considers this recitation to be represented by the same at least one pattern of claim 10 from which claim 11 depends.  
Claim 13 recites the limitation “... comprises the first image (20) and the second image (20) obtained from the computational method.”  It is unclear and indefinite as to what this claim is intending to encompass.  The limitation includes a first and second image that is indicated as being the same image [i.e. image 20] that is obtained by the method of generating one image also indicated as the same image (20) by the method of claim 11 that is only generating one coded image.  For purposes of examination, the Examiner interprets this claim as intending to claim the resulting product [i.e. illustration] by coding an image thereby resulting in a coded image with some type decryption key present as claimed in claim 11.  Further, claim 13 is rejected based on dependency of claim 11 on claim 10 which is dependent on claim 1 all of which are rejected under this statute.
Claim 14 is rejected on the same grounds as claim 1.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claims 1, 14 and 15.
Claim 16 recites the limitation “... linear reference.” It is unclear and indefinite as to what is being intended by the claim language.  The disclosure does not provide an explicit definition or reference for this limitation.  For purposes of examination, the Examiner interprets the limitation to mean that some arrangement is displayed separate from the image.
Claim 18 recites “... comprises the digital acquisition of a printed image, the printed image comprising a peripheral area (15), the said image (20) with the plurality of symbols (11) being disposed within the peripheral area (15), not intersecting it, and comprising a substantially linear contour, arranged in such a way that it separates the peripheral area (15) and the said image.” It is unclear and indefinite how the obtained image is actually being represented.  Is the printed image the one with a peripheral area?  The image is defined as the digital representation of a printed image.  How is this image, which includes at least a symbol, how is the image disposed in the peripheral area?  By the terms of the claim, the image would somehow have to be compressed into the peripheral area.  This does not make sense.  It appears more than one image is being treated as though it’s the same image based on the claim language presented.  How is the image disposed such that it does not intersect the peripheral area even though the claim states it’s within the peripheral area?  How is the image arranged such that it separates the peripheral area from itself [i.e. said image]?  What is represented by “it” in the last line?  For purposes of examination, the Examiner interprets claim 18 to mean the coded pattern is found in a particular area of the acquired printed image data in digital form.  Dependent claims 19-22 are rejected for failing to remedy the deficiency of claim 18.
Claim 19 recites the limitation “... identifying the said peripheral area (15) and the consequent identification of symbols (11) within said peripheral area (15).” It is unclear and indefinite as to how this limitation is to function.  According to claim 1 which has been incorporated into claim 18 from which claim 19 ultimately depends, the coding is in the image (20) and not in any other area.  The peripheral border data (15) is not encoded with any coding sequences.  The claim language appears to read that the symbols (11) are part of the peripheral area.  For purposes of examination, the Examiner interprets claim 19 as intending for the decoding means to recognize a coding sequence anywhere in the image data as a whole without particular limitation.
Claim 20 recites “... an obtained image.” The obtainment of an image was instantiated in claim 18 from which claim 20 depends via claim 19.  It is indefinite as to what image is being intended.  For purposes of examination, the Examiner considers this image to be that of the digital acquisition of a printed image.
Claim 23 is rejected on the same grounds as claim 1.
Claim 23 recites “... coded information.” This limitation has already been instantiated in claim 1 which has been included preceding this above limitation.  It is indefinite if the coded information in subsequent recitations is the same or different coded information.  For purposes of examination, the Examiner interprets them to all be the same coded information.
Claim 24 is rejected on the same grounds as claim 1.
Regarding claims 23 and 24: claim limitation “computational means” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US PgPub 20170109857 as supplied by the applicant).
Regarding claim 1: Chen discloses a computational method [Abstract & p0041] comprising: 
i) associating information to be encoded with a plurality of graphic elements, each of the graphic elements consisting of a symbol (11) out of a plurality of symbols (11), thus generating a pattern of graphic elements [an encoding system for generating a data-bearing halftone image ... the halftone image having a plurality of image cells each corresponding to the predetermined threshold matrix in size, each of the image cells consisting of a plurality of dots, at least one of which is a first-tone dot and each of the rest of which is a second-tone dot ... the encoding module 2 defines at least one encodable block 312 that includes adjacent four of the image cells 311 of the halftone image 31 ... encoding module 2 stores a plurality of encoding rules [i.e. Pixel Map (PM)] associated with respective codes as shown in Figure 6 ... the entire halftone image 31 may be encoded with a number of codes to generate a data-bearing halftone image 32 containing at least one data-bearing block 313, p0011-0013 & p0058-0064]; and 
ii) generating at least one image (20) with coded information comprising at least one pattern obtained from step i) [generating a data-bearing halftone image that is encoded with a code, p0010 & p0040]; 
iii) identifying symbols (11) on said at least one image, wherein the symbols (11) consist of Pixel (PM) [the decoding module 53 is configured to decode the data-bearing block 313 of the optimized data-bearing halftone image 33, based on the halftone image 31 and the encoding rules [i.e. identifying symbols, Pixel Map (PM), of the encoding rules and respective codes] ... the location of the encodable block 312 (and in turn, data-bearing block 313) is identified by the decoding module, p0082-0085] and/or Shape Map (SM), wherein the Shape Map (SM) consist of geometric and complex forms, 
iv) reading the coded information on said at least one image by going through the symbols (11) identified in the image in a predetermined order and comparing sets of symbols (11) with a plurality of stored patterns [decode the code that is contained in the data-bearing halftone image ... The decoding module 53 then calculates the number of the first-tone dots in each of the image cells 311 in the data-bearing block 313 of the optimized data-bearing halftone image 33 (nine for the top left image cell, eight for the top right image cell, eight for the bottom left image cell, and nine for the bottom right image cell) [i.e. going through the symbols in this case a PM in a particular order], and the number of the first-tone dots in each of the image cells 311 in the corresponding encodable block 312 of the halftone image 31 (eight for the top left image cell, nine for the top right image cell, eight for the bottom left image cell, nine for the bottom right image cell) ... determine a difference [i.e. comparison of some type] of the number of the first-tone dots between each of the image cells 311 in the data-bearing block 313 of the optimized data-bearing halftone image 33 and the corresponding image cell 311 in the corresponding encodable block 312 of the halftone image 31 (+1, −1, 0, 0) [i.e. identify the pattern corresponding to the coded pattern], p0079 & p0083-0087].  

Regarding claim 2: Chen discloses the computational method of claim 1, wherein the generation of the said at least one pattern from step i) comprises: 
obtaining the plurality of graphic elements, each one having a predefined position [pixel based encoding map as shown in Figure 6, p0059-0063]; 
associating the information to be encoded to the plurality of graphic elements, thus determining the symbol (11) of each graphic element and thereby obtaining the pattern of graphic elements [pixel based encoding map as shown in Figure 6 ... e.g. the encoding rule that corresponds with the code “0000”, in encoding this code, one encodable block 312 is used, and the number of the first-tone dots in each of the four image cells 311 of the encodable block 312 is maintained, p0059-0063].  

Regarding claim 3: Chen discloses the computational method of claim 1, wherein step i) further comprises: 
obtaining at least a first pattern comprising a plurality of graphic elements, each graphic element consisting of a first symbol (11) out of a plurality of first symbols (11) [pixel based encoding map as shown in Figure 6, p0059-0063], and 
obtaining at least a second pattern comprising another plurality of graphic elements, each other graphic element consisting of a second symbol (11) out of a plurality of second symbols (11) [pixel based encoding map as shown in Figure 6, p0059-0063], wherein: 
a certain number of the pre-defined positions of the graphic elements of the first pattern are identical to a certain number of the pre-defined positions of the graphic elements of the second pattern, and the first pattern comprises the same number of graphic elements as the second pattern [as shown in at least Figure 6, p0058-0061].  

Regarding claim 4: Chen discloses the computational method of claim 1, wherein the step ii) for generating at least one image, comprises: 
sectioning the pattern in a plurality of cells of equal size, each cell being comprised of a number of graphic elements constituting the pattern [as shown in at least Figure 6, p0058-0061], and 
inserting each of said cells into a secondary graphic element of a plurality of secondary graphic elements, thus obtaining a composite pattern [as shown in at least Figure 7, p0062-0063].  

Regarding claim 6: Chen discloses the computational method of claim 1, wherein the step ii) for generating at least one image comprises filling the entirety of a predefined area with a pattern of graphic elements, and with a plurality of filling units consisting of a symbol (11) from the same plurality of symbols (11) as the graphic elements, the symbol (11) of each filling unit being randomly selected from the plurality of symbols (11) [one element of the grayscale image cell 301 (i.e., the grayscale intensity value of the pixel) is lower than or equal to the corresponding element in the predetermined threshold matrix 40 (the grayscale threshold value) in value, a value ‘0’ is outputted to represent a first-tone dot. Otherwise, a value ‘1’ is outputted to represent a second-tone dot ... as shown in at least Figures 6 & 7, p0055 & p0059-0063].

Regarding claim 7: Chen discloses the computational method of claim 1, 
wherein the step ii) for generating at least one image further comprises the steps of: 
obtaining a greyscale base image (20) and [outputted values from each of the grayscale image cells 301 compose an image cell 311 of the halftone image 31, p0056]; 
converting each pixel of said greyscale base image (20) into a square cell with side K pixels, each pixel consisting of a graphic element, and each of said graphic elements consisting of a the identified symbol (11), which in turn consists of a white pixel or a black pixel, a number of white or black graphic elements in a square cell corresponding to the greyscale value of the pixel to be converted, thus obtaining a black and white converted image [the first-tone dot represents a black dot, and the second-tone dot represents a white dot ... the encoding module 2 stores sixteen encoding rules, each associated with a distinct 4-bit code ... the entire halftone image 31 may be encoded with a number of codes to generate a data-bearing halftone image 32 containing at least one data-bearing block 313 as shown in Figure 8, p0056-0061 & p0064]; 
replacing an area of the converted black and white image with the pattern obtained from step i), the said pattern comprising a plurality of graphic elements consisting of the identified symbol (11), which in turn consists of a white pixel or a black pixel [the entire halftone image 31 may be encoded with a number of codes to generate a data-bearing halftone image 32 containing at least one data-bearing block 313 as shown in Figure 8, p0056-0061 & p0064]; 
generating at least one image (20) comprising the said black and white converted image [as shown in Figure 8, p0064].  

Regarding claim 8: Chen discloses the computational method of claim 2, wherein the generation of the at least one pattern from step i) comprises: 
obtaining at least two distinct symbols (11) [the first-tone dot represents a black dot, and the second-tone dot represents a white dot, p0056], and 4AMENDMENT AND RESPONSE U.S. Serial No. 16/650,503 Docket No. 08141-POOO1A Page 5 
obtaining a predefined number of pattern-constituting graphic elements grouped in one same cell and consisting of one of said distinct symbols (11) [the encoding module 2 stores sixteen encoding rules, each associated with a distinct 4-bit code, as shown in Figure 6, p0059], 
each cell being comprised of an equal number of graphic elements, the coded information being associated to the plurality of graphic elements by a ratio of the graphic elements in one same cell [the encoding module 2 stores sixteen encoding rules, each associated with a distinct 4-bit code, as shown in Figure 6, p0059].  

Regarding claim 9: Chen discloses the computational method of claim 8, wherein said at least two distinct base units consist of a white pixel or a black pixel, and a value of the white pixel or the black pixel corresponding to encoded information consisting of a greyscale value, which is obtained according to the ratio of white pixels and black pixels in one same cell [the first-tone dot represents a black dot, and the second-tone dot represents a white dot ... an encoding rule that correspond with the code “0000” includes four numbers “0000” ... numbers are associated with a change of a number (i.e., quantity) [e.g. ratio] of the first-tone dots in each of the image cells 311 ... when it is to increase the of the first-tone dots in a particular image cell 311, one of the second-tone dots in the image cell 311 is selected, and toggled to become a first-tone dot. On the other hand, when it is to decrease the number of the first-tone dots in a particular image cell 311, one of the first-tone dots in the image cell 311 is selected, and toggled to become a second-tone dot, p0056, p0059 & p0063].  

Regarding claim 11: Chen discloses the computational method of claim 109, wherein the first image (20) corresponds to a decryption key of encoded information in at least one pattern comprised in the second image (20) [by the decoding module, a data-bearing block of the data-bearing halftone image by identifying the data-bearing block [i.e. decryption key] of the data-bearing halftone image that corresponds in location to an encodable block in the halftone image, p0018 & p0079-0080].  

Regarding claim 12: Chen discloses the computational method of claim 1, wherein the said plurality of symbols (11) vary in color and/or shape [dot pattern of each of the image cells 311 of the halftone image 31 has the number (m) of dots (4*4 in this embodiment). In this embodiment, the first-tone dot represents a black dot, and the second-tone dot represents a white dot, p0056].  

Regarding claim 13: Chen discloses an illustration (10) with coded information comprising the first image (20) and the second image (20) obtained from the computational method [rejected according to claim 11 ... resulting illustration as shown in Figure 8].  

Regarding claim 14: Chen discloses a digital image (20) with coded information, obtained from the computational method [rejection as applied to claim 1], wherein said image is rectangular [as shown in Figure 8].  

Regarding claim 22: Chen discloses the computational method of claim 1, further comprising identifying the color and/or the shape of symbols (11) contained in an obtained image [e.g. identifying first-tone dots, p0085-0087].  

Regarding claim 23: the system herein has been performed or executed by the method of claim 1 and is therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Look (US PgPub 20080035730 as supplied by the applicant).
Regarding claim 5: Chen discloses the computational method of claim 4.
Chen appears to fail to explicitly disclose wherein said step of inserting each of said cells consists of overlapping each of the said cells to a secondary graphic element, each secondary graphic element having a size larger than each cell of the same size.  
Look discloses in a related system from the same field of endeavor [Abstract] wherein that said insertion consists of overlapping each of the said cells to a secondary graphic element, each secondary graphic element having a size larger than each cell of the same size [an exemplary multi-dimensional symbol 30 in accordance with the present invention is schematically shown. The symbol 30 comprises an internal data field 32 comprising a matrix of data cells 34 and an orientation and/or timing data cell border 36 of data cells 38, p0039-0042 – see interpretation above under 35 USC 112 rejection].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Chen the generation of a secondary graphic element whereby the resulting secondary cell is larger than the individual data cells as disclosed by Look because it improves security as discussed by Look in at least paragraph 0025 & 0038.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of theinfosphere.org (2015-2017 hereinafter known as theinfosphere).
Regarding claim 10: Chen discloses the computational method of claim 1.
	Chen discloses generating a second image (20) from claim 7 whose symbols (11) are of a pixel type where black and white pixels represent the coded information [rejection of claim 7 & Figure 8].
Chen appears to fail to explicitly disclose further comprising generating a first image (20) from claim 1 whose symbols (11) consist of geometric and complex shapes and generating a second image (20) from claim 7 whose symbols (11) are of a pixel type, the first image (20) containing at least one pattern whose graphic elements have a predefined position which is identical to the predefined position of the graphic elements of at least one pattern of the second image (20) in a certain number of positions [this claim limitation is not executed and therefore not examined because the selection of Shape Map symbols did not occur at claim 1].  
Infosphere discloses an alternate graphic symbol representative of such as a “0” and “1” as well as other symbols to represent any other common data item.   This is consistent with the “Wingdings” font created by Microsoft during the 1990s and then further expanded upon and further formalized in 2012 [see ISO/IEC 16046:2102].
Chen discloses a method which differs from the claimed method by the substitution of a graphic symbol representative of a pixel type symbol.  Chen’s step of coding a cell with black [“0”] and white [“1”] pixel could have been substituted with the utilization of an alternate graphic symbol representative of the same value whereby the result would have been predictable of merely matching the patterns so they were reliably utilized to represent the same information resulting in enabling an individual to encode information in either manner according to the need of the individual.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Ito (US PgPub 20070076261).
Regarding claim 15: Chen discloses an image printed on a physical support with coded information obtained from the computational method according to claim 1 [rejected according to claim 1] and wherein the image is rectangular [Figure 8].
Chen does not explicitly disclose printing on physical support, the latter being preferably cellulose-based or engraving onto a physical support, the latter being preferably metal-based, more preferably a metal alloy, or consisting of a metalized or non-metalized, polyester film, optically variable, or made from a basically polymeric material.  
Ito discloses where is it well-known related system from the same field of endeavor [Abstract] wherein after coding image data to then execute printing on physical support, the latter being preferably cellulose-based or engraving onto a physical support, the latter being preferably metal-based, more preferably a metal alloy, or consisting of a metalized or non-metalized, polyester film, optically variable, or made from a basically polymeric material, wherein the image is rectangular [the CPU 101 transmits the loaded raster image information to the printer 106 so that an image can be printed on the recording paper. Thus, it is possible to print on recording paper an image in which a digital watermark including embedded information, which has been specified by a user, and image processing tolerance information of the digital watermark are embedded, p0074].  
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Chen the support for printing the coded document as disclosed by Ito because it allows the user the ability to output to a physical substrate a protected document.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Ueda et al. (US PgPub 20070153331).
Regarding claim 16: Chen discloses an illustration (10) with coded information, comprising at least one digital image (20) with coded information from claim 14 or at least one image printed on a physical support with coded information from claim 15 [as rejected according to claim 14], and a peripheral area (15), the said image (20) being disposed within the peripheral area (15), not intersecting it, and preferably comprising a substantially linear reference, arranged in such a way that it separates the peripheral area (15) and the said image and being displayed separately from the image.  
Ueda discloses a related printing system [Abstract] where it is well-known that an image can be rendered with a border [i.e. peripheral image] with the image wholly within the area enclosed by the border [if the user specifies the printing of the template superimposed on the image, the user also specifies the color and/or border thickness of the template. Then the preview image 31 is printed as specified by the user as described above in the description of the first embodiment and as shown in at least Figure 15, p0095-0097].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Chen the support for including a frame with the image in a manner such that it wholly encompasses the image [i.e. the said image (20) being disposed within the peripheral area (15), not intersecting it, and preferably comprising a substantially linear reference, arranged in such a way that it separates the peripheral area (15) and the said image and being displayed separately from the image] as disclosed by Ueda because it allows for the user to embellish their image data in a manner suited for the usefulness of the image by the user.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Manico et al. (US PgPub 20060198559).
Regarding claim 18: Chen discloses the computational method of claim 1.
Chen appears to fail to disclose the obtainment of an image6AMENDMENT AND RESPONSE U.S. Serial No. 16/650,503Docket No. 08141-POOO1APage 7(20) comprises the digital acquisition of a printed image, the printed image comprising a peripheral area (15), the said image (20) with the plurality of symbols (11) being disposed within the peripheral area (15), not intersecting it, and comprising a substantially linear contour, arranged in such a way that it separates the peripheral area (15) and the said image.  
Manico discloses in a related system [Abstract] characterized in that the obtainment of an image6AMENDMENT AND RESPONSE U.S. Serial No. 16/650,503Docket No. 08141-POOO1APage 7(20) comprises the digital acquisition of a printed image, the printed image comprising a peripheral area (15), the said image (20) with the plurality of symbols (11) being disposed within the peripheral area (15), not intersecting it, and comprising a substantially linear contour, arranged in such a way that it separates the peripheral area (15) and the said image [digitized the images are separated into designated subgroups based on physical size and format determined from the image data recorded by the scanner ... If during scanning of the watermark 80 it is determined that watermark 90 is not listed in the LUT library, the newly developed watermark 90 would be added to the LUT as a new watermark style. If the watermark 90 was recognized and matched to a known watermark style, but the LUT lacked a watermark date reference, the original "date of processing" indication 120 is recognized and translated by OCR software and assigned to the associated watermark style as a new date reference ... an illustration of the image surface 160 and non-image surface 70 of three different hardcopy media/prints 60 that includes photographically exposed photofinishing process applied graphic 150 that comprises the date of image processing placed in an image border 140 as shown in Figures 5A-5C, p0064, p0071 & p0077].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Chen the support for the digital acquisition of a printed image, the latter comprising a peripheral area (15), the said image (20) with symbols (11) being disposed within the peripheral area (15), not intersecting it, and comprising a substantially linear contour, arranged in such a way that it separates the peripheral area (15) and the said image as disclosed by Manico because it allows for verifying the coded image data is correctly coded.

Regarding claim 19: Chen in view of Manico discloses the computational method of claim 18, wherein the identification of symbols (11) comprises identifying the said peripheral area (15) and the consequent identification of symbols (11) within said peripheral area (15) [the location of the encodable block 312 (and in turn, data-bearing block 313) is identified by the decoding module, p0085].  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Brunk (US PgPub 20020054355).
Regarding claim 24: Chen discloses a computational apparatus for reading information encoded in an image (20) comprising computational means and, preferably, optical reading means, which preferably consist of a photo camera, configured to implement the computational method according to claim 1[rejected according to claim 1].
Chen does not appear to disclose an optical reading means.
	Brunk discloses in a related system from the same field of endeavor [Abstract] where it is well-known that a watermarked image can be captured utilizing an optical reading means such as a camera [cases where the watermark is embedded in a printed image, a scanner or camera with sufficiently high resolution to read the halftone dots creates a digital image from which the decoder extracts the watermark, p0037 & p0063].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Chen the support for capturing a printed image bearing coded information utilizing a camera as disclosed by Brunk because it provides for broader acquisition options for the user.

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically the Examiner did not find art made of record that either anticipated or rendered the limitations of claim 20 as a whole obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672